Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 1 of 42 PageID #: 175


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK




         CARLOS CHINCHA,               *                     Case No. 17-CV-6127(ILG)
                                       *
                        Plaintiff,     *                     Brooklyn, New York
                                       *                     April 1, 2019
              v.                       *
                                       *
         MANOJKUMAR PATEL,             *
                                       *
                        Defendant.     *
                                       *
         * * * * * * * * * * * * * * * *

                    TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARING
                      BEFORE THE HONORABLE STEVEN L. TISCIONE
                           UNITED STATES MAGISTRATE JUDGE

         APPEARANCES:

         For the Plaintiff:                         LOUIS MOSHE LEON, ESQ.
                                                    Law Offices of William
                                                      Cafaro
                                                    108 West 39th Street
                                                    Suite 602
                                                    New York, NY 10018

         For the Defendant:                         JASON MIZRAHI, ESQ.
                                                    Levin-Epstein & Associates
                                                      P.C.
                                                    One Penn Plaza
                                                    Suite 2527
                                                    New York, NY 10119




        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.




                        Fiore Reporting and Transcription Service, Inc.
                               4 Research Drive, Suite 402
                         Shelton, Connecticut 06484 (203)929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 2 of 42 PageID #: 176

                                                                                  2

 1            (Proceedings commenced at 10:43 a.m.)

 2                   THE CLERK: Civil cause for a motion hearing, 17-CV-

 3      6172, Chincha v. Patel.

 4                   Counsel, please state your appearances for the

 5      record.

 6                   MR. LEON:    Louis Leon, from the Law Offices of

 7      William Cafaro, on behalf of the plaintiff, Carlos Chincha.

 8      Good morning, Your Honor.

 9                   MR. MIZRAHI:     Jason Mizrahi, from Levin-Epstein &

10      Associates, counsel for the defendant.          Good morning, Your

11      Honor.

12                   THE COURT:     Good morning.

13                   All right.

14                   MR. LEON:    Your Honor, if I may.         Louis Leon for the

15      plaintiff.

16                   I would like to apologize very sincerely to the

17      court for being late. My understanding -- my office had

18      calendared this conference for much later today. I was

19      actually down the block.        As soon as my office let me know I

20      literally ran here, which is why I'm out of breath.               I

21      apologize to the court.

22                   THE COURT:     Please try to make sure that you keep

23      more careful track of the schedule so you're here on time.

24                   MR. LEON:    Absolutely, Your Honor.

25                   THE COURT:     All right.   So what information is still


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 3 of 42 PageID #: 177

                                                                                  3

 1      outstanding?

 2                   MR. LEON:    Would Your Honor mind if I just go

 3      chronologically, or at least with the topics, because that

 4      might better address it.

 5                   In the first category of records, or deficient

 6      responses, we have where respondents respond to the document

 7      requests objecting and stating that pursuant to these

 8      objections, but without waiving them, they are providing

 9      certain documents even though the rules leave crystal clear

10      that they have indicated whether they're withholding

11      documents.

12                   And in those particular responses there are

13      objections to and stating that the following terms are vague

14      and ambiguous.     Lunch breaks, personnel files, employees,

15      supervisors, managers, personnel manuals, handbooks, wage

16      statements, et cetera.

17                   So we believe not only are those objections in and

18      of themselves baseless but they're in willful non-compliance

19      with the federal rules that indicate that they have to state

20      whether they're withholding documents.          So that hasn't been

21      revised yet.

22                   THE COURT:     Okay.   Are you withholding documents?

23                   MR. MIZRAHI:     We are not, Your Honor.

24                   THE COURT:     Okay.   So just make that clear.

25                   MR. LEON:    I'm sorry, Your Honor.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 4 of 42 PageID #: 178

                                                                                  4

 1                   THE COURT:    So just make that clear.

 2                   MR. LEON:    Number two are tax returns.

 3                   When I spoke to -- I'm sorry.       I don't want to

 4      butcher your last name, Mr. Mizrahi -- opposing counsel's

 5      boss, Josh Levin-Epstein, he indicated to me that despite the

 6      fact that they had provided tax returns quarterly for the

 7      years 2014 through 2017, that those years were still

 8      incomplete.     That he was still trying to get me supplemental

 9      information.

10                   We had also requested 2014 through the present,

11      which would mean 2014 and 2018 and nothing has been provided

12      for those years.

13                   So to the extent that tax returns exist for those

14      years, and there's still supplemental information regarding

15      the years that they already provided us records with, we ask

16      that they be provided.

17                   One, the $500,000 threshold issue is being

18      contested.     Two, defendants are even contesting that they

19      employed more than one person in a given year.

20                   So as a result, we're also seeking any -- I forget

21      what the particular section of the tax returns are called, but

22      where it indicates how much taxes you are remitting to the

23      government on behalf of the plaintiff, or on behalf of the

24      employees, excuse me.

25                   There is no such mention in any of the records that


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 5 of 42 PageID #: 179

                                                                                  5

 1      we received of taxes being remitted on behalf of my client or

 2      anyone else.

 3                  So we have reason to believe that those documents

 4      are either in existence but haven't been turned over or have

 5      inadvertently been forgotten in the process.

 6                  And we would like to have them, especially since

 7      FLSA jurisdiction is at issue.

 8                  THE COURT:     Okay.

 9                  MR. MIZRAHI:     If I may, Your Honor.       Just to give

10      you a brief background of this case.

11                  This is a Fair Labor Standards Act claim of New York

12      Labor Law claims.      The fact pattern of this case indicates

13      that we're dealing with a janitorial exemption.

14                  The plaintiff provided superintendent and janitorial

15      services for a residential building in Queens.            So the

16      threshold issue in this case is whether or not an exemption

17      applies.    And if it does, how it applies.

18                  So the facts and the fact discovery in this case is

19      going to be dealing with whether or not the threshold --

20      whether there's jurisdictional -- the jurisdictional component

21      is satisfied.

22                  In the very beginning of this case we provided over

23      a hundred or 200 documents that were in our possession.

24      Documents relating to the -- whatever the initial disclosures

25      that would go to the facts and defenses of this case.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 6 of 42 PageID #: 180

                                                                                  6

 1                   Most recently, there was a civil case conference

 2      before Your Honor in February.         During that case conference we

 3      had a signed a confidentiality order, after which point we had

 4      submitted tax returns to opposing counsel.

 5                   Soon thereafter we had reached out to our client to

 6      tell him that he needed to get into contact with his bank, who

 7      had access to the other financial information that was being

 8      requested.

 9                   None of the payroll records were in our client's

10      possession.     These are old records.       They were in the

11      possession of a third-party bank.         We had had to go through

12      the formalities of making the requests to receive them Friday.

13                   Last Friday I received copies of these payroll

14      records.     I looked over them briefly on Friday and over the

15      weekend.     They cover most of the relevant period.

16                   I'm prepared to turn them over as soon as we mark

17      any sensitive or confidential information that needs to be

18      marked, and we have no objections to whatever the -- you know,

19      this isn't a case where we're withholding anything.

20                   We've been providing everything that's been in our

21      possession, and during the discovery phases we've made it

22      known that we would be supplementing discovery when needed,

23      whenever we had documents that would come into our possession,

24      which has been the case.

25                   THE COURT:    Okay.   So you've got financial documents


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 7 of 42 PageID #: 181

                                                                                  7

 1      now, that you can produce once you, I guess, review it for

 2      privilege.     What about the tax returns?

 3                   MR. MIZRAHI:    Shortly after the previous civil case

 4      comes before Your Honor, we had received tax returns from my

 5      client's financial adviser.           Until that point, we were

 6      disputing the relevancy of the documents.           We didn't believe

 7      that they were relevant.

 8                   We had felt producing them after the confidentiality

 9      order had been signed and stipulated to.           I don't -- it's

10      regarding the outstanding tax returns that are being requested

11      for '14 and '18.      I don't believe 2018 had been filed -- has

12      been filed yet, so we -- they don't exist.

13                   2014, I -- I need to look back to see why they

14      weren't produced along with '15, and '16, and '17, but my -- I

15      don't believe there should be any relevant period.             I feel

16      like -- I feel -- my apologies.           I have to look back to see

17      why they weren't produced.        They should have been produced

18      with '15, '16, and '17.

19                   MR. LEON:    Your Honor, if I just may quickly?

20                   THE COURT:     Uh-huh.

21                   MR. LEON:    I know we bounced around a couple topics

22      there, but regarding tax returns and even any other financial

23      records or outstanding records, just to be clear, these are

24      records that were requested well over six months ago, and

25      during the last conference I got the impression that Your


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 8 of 42 PageID #: 182

                                                                                  8

 1      Honor was a little frustrated at the fact that discovery

 2      wasn't moving along a little quicker.          And that's why in the

 3      letter that we filed with the court prior to that

 4      conference --

 5                  THE COURT:     Uh-huh.

 6                  MR. LEON:    -- we made clear, here is some

 7      outstanding stuff.       If we don't get any closure on it, we

 8      intend to move to compel.        I don't take any pride and joy in

 9      filing these motions or looking to get sanctions, even if that

10      is what we're seeking here today.

11                  But the tax returns, to say that we're going to go

12      and find out now if we have them or not, I mean, these are

13      things that if I was in their position I would have known

14      about weeks before -- or days before coming to this

15      conference, not wait.

16                  And opposing counsel indicated to me before the

17      start of this conference, including here, I believe the

18      implication is the same, that they -- 2014 may or may not

19      exist.    To not know the answer to that question even though

20      they were requested and we made clear in our motion to compel

21      and other papers that we were looking for that, I think it's a

22      little misleading.

23                  And as to the employment and payroll records,

24      opposing counsel's boss, Joshua Levin-Epstein, indicated to me

25      on the phone that the reason they hadn't gotten those


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 9 of 42 PageID #: 183

                                                                                     9

 1      documents from the bank yet was because his client just

 2      remembered that he had those.         And just to be clear, my client

 3      was paid in cash and check.

 4                   THE COURT:     Uh-huh.

 5                   MR. LEON:    My client does not -- and I'll let

 6      defendants find out why during the deposition, but my client

 7      does not have any records of checks or any bank statements

 8      that would reflect these checks.

 9                   Those are things to my understanding, the way my

10      online banking system works and I'm sure theirs as well, if

11      you give a check to someone and they deposit it, you still

12      have a record on your online banking.           That information could

13      have been accessed six months ago.

14                   And there was no objection to providing them.              In

15      fact, defendants indicated, we don't have responsive documents

16      up until a couple of weeks ago.

17                   So to indicate that they just went through the

18      requests, clearly it wasn't a subpoena, they went through an

19      informal request to get it from the bank, and it appears that

20      they got it very easily, that could have been done many months

21      ago.

22                   And so now, with only exactly one month ago that we

23      were here indicating all these issues and promising that we

24      would resolve them, to be back here again saying, again we're

25      going to be supplementing, we're going to be providing this


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 10 of 42 PageID #: 184

                                                                                   10

 1       stuff to you, keeps leaving us with the feeling that we're

 2       being sandbagged here and that at some point after deposition

 3       new documents are going to arise that could have been easily

 4       obtained.    That is my biggest frustration.

 5                   As the attorney for my plaintiff, I want to make

 6       sure that we are litigating our case without ambush and having

 7       proper time to get all the relevant information.

 8                   And as to the Enterprise coverage, individual

 9       coverage, which is more at issue than any other FLSA case I

10       can remember having, to be clear, the sort of documents that

11       defendants claim that they've already provided responsive

12       information to but in fact they haven't, we asked them for

13       records showing rental -- the rental income or checks or money

14       orders, documents that they receive as payments from their

15       tenants.

16                   Defendants claim they don't have that or they just

17       haven't provided a single document that -- I find it very hard

18       to believe that if they can find pay -- checks that were

19       issued to my client, they can't find further relevant time

20       period, checks provided to them or money orders provided to

21       them from their tenants, which aren't just residential

22       tenants, they're also commercial tenants that would have

23       provided by check.

24                   And just to be clear, I don't like asking for over

25       expansive documents, but the reason why it's at issue here, we


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 11 of 42 PageID #: 185

                                                                                   11

 1       believe that Enterprise coverage, yes, there's a requirement

 2       of two or more employees.       But for individual coverage there

 3       is no such requirement.

 4                   I just have to prove that my employee -- my client

 5       was individually engaged in interstate commerce.             Part of my

 6       argument will be in this case that if there are checks that --

 7       excuse me, that I believe they exist and have this content, if

 8       they reveal that my client was receiving, processing, dealing

 9       with checks that have various bank names on them, money

10       orders, et cetera, I would argue that that in partially or

11       completely subjects the business to interstate commerce and my

12       client, and thus the FLSA jurisdiction.

13                   So that's why I'm asking for those records which

14       defense don't claim we're not entitled to.             They're simply

15       claiming they don't have, which I find extremely hard to

16       believe, and again, leads us to believe that there's documents

17       that are being withheld.

18                   And that also has to do with Enterprise coverage, et

19       cetera.     We've asked for I think something as broad as any

20       document showing, disproving, relating to Enterprise

21       individual coverage.      Not a single document.        Not a single

22       document.

23                   And then lastly in conjunction with all this, we ask

24       -- and it's two limited questions, but interrogatories we

25       asked the defendants to indicate something as simple as, how


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 12 of 42 PageID #: 186

                                                                                     12

 1       did you pay my client?       Was it salary, hour, et cetera?          And

 2       what did you pay them?       What were the exact rates?

 3                   And the response through the different revised

 4       responses have evolved to a generic, we paid him pursuant to

 5       the law, pursuant to what the exemption is, that's what -- or

 6       pursuant to the janitorial rules.         That's what we paid him and

 7       we paid for his rent.

 8                   We believe that I shouldn't -- we shouldn't have to

 9       walk through a deposition without knowing something as simple

10       as that when we allege it in the complaint, we've alleged it

11       in the responses to interrogatories of what my client was

12       being paid.    We don't think that that should not be provided.

13                   And to the extent that any interrogatory responses

14       have to be provided, that there be a verified -- excuse me, a

15       revised verification that was belatedly provided to begin with

16       just a couple weeks ago.

17                   And then lastly, we don't have complete information

18       regarding that other individual whose employment status is in

19       dispute.    It's a name -- a person by the name of Selso Perez.

20                   My understanding is he still lives at the apartment

21       complex owned by the defendant.        So there's no reason why we

22       should not have his full contact information, at least his

23       address and his apartment number so we can serve a subpoena on

24       him if we need to.      Especially when defendants have indicated

25       to me that they intend to do the same thing.           So there's no


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 13 of 42 PageID #: 187

                                                                                   13

 1       reason why we shouldn't have his contact information.

 2                   And in line with that, there's a tax attorney, I

 3       believe the last name is -- excuse me, an accountant by the

 4       name of Michael Katz, who is the one who finished the tax

 5       returns or filed the tax returns on behalf of the defendant.

 6                   He's now, for the first time six months into this

 7       case, being disclosed as a witness who now will supposedly

 8       have information regarding the tax returns, but will also give

 9       information arguing that my client was the only employee that

10       the defendant had throughout their lawsuit.

11                   Yet again, something belatedly provided to us;

12       something that there's no excuse as to why it should not have

13       been provided in initial disclosures.

14                   And this again is the reason why we believe that

15       being here today, having to write that motion, having to come

16       here today, having to, I'm sorry, hound the defense for

17       responses is the reason why all these fees and costs that we

18       had to -- that we had to invest into this process was

19       completely unnecessary.

20                   And I know from my end, because I like the defense,

21       the firm in particular, I gave them so many opportunities to

22       try and resolve it and they didn't.

23                   So I believe that these responses should be

24       compelled without objections, and that they should be forced

25       to pay us -- defense in general should be forced to pay us for


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 14 of 42 PageID #: 188

                                                                                   14

 1       the time that we put in.

 2                   THE COURT:     Okay.   So what was it -- I'm sorry, I

 3       missed -- what was the thing before -- the last thing you

 4       mentioned was the contact information.          What was the thing

 5       before that?

 6                   MR. LEON:    Regarding enterprise coverage and

 7       individual coverage, and specifically inclusive in that would

 8       be like the request for rental income documents showing the

 9       payment from tenants to defendant during the relevant years.

10                   THE COURT:     Okay.   What are the financial records

11       that you say you just received?

12                   MR. MIZRAHI:     They're copies of checks.       So canceled

13       checks that were paid to the plaintiff, and then copies of

14       checks that were also paid to Perez, which is the part-time

15       live-in super.

16                   THE COURT:     Okay.

17                   MR. MIZRAHI:     Who currently works at the premises.

18                   THE COURT:     But it's not the financial information

19       they're asking for in terms of checks from other tenants?

20                   MR. MIZRAHI:     No, for sure not.     Those documents

21       were also requested but -- but no, those are not the documents

22       that would be responsive to the financial request.            Request

23       for financial records, excuse me.

24                   THE COURT:     Okay.   So what about the checks and

25       other payments made by tenants?


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 15 of 42 PageID #: 189

                                                                                   15

 1                   MR. LEON:    The tax returns covers all the income

 2       from the business received during around that period.             There

 3       is a question about enterprise --

 4                   THE COURT:     Technically the tax returns cover the

 5       income claimed by the company, not necessarily all the income

 6       that was actually paid.

 7                   MR. LEON:    We believe that's the best and most

 8       accurate representation of the business's financial history,

 9       and the case law in these kinds of cases support that.

10                   Courts look to tax returns and if there are any red

11       flags or glaring issues with those tax returns then we need to

12       look -- delve deeper into, you know, these specific checks.

13                   But what plaintiff is asking for is check history

14       from tenants to a residential building over six years.             To my

15       knowledge and understanding, it's a small building.            They were

16       paying in cash, some were paying in check.

17                   MR. MIZRAHI:     And money, right?

18                   MR. LEON:    I think that we need to look to see the

19       tax returns, and I think the tax returns here are straight

20       forward.    I think the reason why we entered into a

21       confidentiality order is to -- is to prove all tax returns

22       that we have that were in our possession.

23                   MR. MIZRAHI:     To be clear with --

24                   MR. LEON:    To show that there is -- what the

25       financial status of this defendant looks like.           We don't have


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 16 of 42 PageID #: 190

                                                                                   16

 1       these -- it's not a business.        It's not the kind of structured

 2       enterprise that has records in their possession of these

 3       rental statements that they're asking for.

 4                   It could be any -- it could be any form.          We have

 5       payroll documents showing or relating to rent receipts.               That

 6       can be a deposited -- my client who did pick up the checks

 7       said they were -- some paid in cash.         Most paid in check.

 8       Others paid in money order.

 9                   There's no way that they can have a paper trail for

10       payments made to plaintiff years ago, but they can't find

11       rental income during the same time period.

12                   MR. MIZRAHI:     There is --

13                   MR. LEON:    It's just -- and just one more thing for

14       context.    For the tax returns that were finally given recently

15       after confidentiality order was signed, I remember and you

16       please correct me if I'm wrong, but this is my recollection.

17                   You told me the tax returns wouldn't have anything

18       that would be responsive of the $500,000 threshold issue or

19       the information I needed to prove my case.

20                   And when I look at those tax returns, part of the

21       information reveals that at least for some of the time the

22       rental -- the gross rental income was over $500,000.            And

23       so --

24                   THE COURT:     So why do we need anything more?        Isn't

25       that a --


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 17 of 42 PageID #: 191

                                                                                   17

 1                   MR. LEON:    Well, the reason we need -- the reason we

 2       need --

 3                   THE COURT:    Why are you still contesting

 4       jurisdiction then?

 5                   MR. LEON:    Well, one -- well, exactly, Your Honor.

 6       But there's another aspect to that.

 7                   One, their firm said that there may be some

 8       conflation of rental income there and it might not be what it

 9       actually says.

10                   And then lastly, they're not -- even if they didn't

11       contest the $500,000 threshold issue, they're still contesting

12       the other aspect of enterprise coverage, which would be

13       interstate commerce -- well, excuse me.          Interstate commerce.

14       They're contesting that.

15                   So if my client was in fact collecting those checks,

16       I believe he's directly involved in interstate commerce,

17       including all the other stuff that he was doing, putting in

18       orders, et cetera, blah, blah, blah.         But none of that

19       information has been received.

20                   So as a whole, defendants don't want to provide

21       certain documents because they think that the tax returns are

22       all inclusive.     But at the same time, maintain all their

23       defenses.

24                   And something that's been a trend in this case is

25       that every time I've been told there's nothing more or this


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 18 of 42 PageID #: 192

                                                                                   18

 1       won't have any responsive information, one, I get documents

 2       after the fact.     And two, they're documents that show that

 3       there may be other stuff out there.

 4                   So we're kind of stuck in this situation where we

 5       are prejudiced in proving our case because they have all the

 6       records and we don't have them.        I don't know who to subpoena

 7       if they don't have it and they don't want to give it to me and

 8       someone else has it.      I don't have any of that information.

 9                   THE COURT:    Okay.

10                   MR. LEON:    Oh, I'm sorry, one last thing.        Regarding

11       those payroll records from the bank, one, there hasn't been a

12       single objection throughout this case that those records had

13       to be provided and it doesn't sound like despite some things

14       to the contrary being said here today, it doesn't sound like

15       overall that's their position that they don't have to give it,

16       but my client is entitled to see those pay records,

17       especially when defendant's counsel's boss told me that the

18       reason he had been ambiguous in responding to interrogatories

19       this last time around was because he wanted to get those pay

20       records from the bank to confirm that that information was

21       correct before making any representations.

22                   So to say that those records aren't relevant when

23       they're influencing how those responses are going to be

24       issued --

25                   THE COURT:    Well, I think we're talking about two


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 19 of 42 PageID #: 193

                                                                                   19

 1       different sets of records.        You're talking about the payroll

 2       records or the payments made to your client.              That's separate

 3       from the financial records that are, you know, essentially

 4       income from the -- you know, the rental income.

 5                   MR. LEON:    That's correct, Your Honor.

 6                   THE COURT:     I don't hear any objection from the

 7       defendants about producing the first part, which is the

 8       financial records pertaining to your client and payments made

 9       to your client and the other employee/independent contractor,

10       whatever he is.

11                   MR. MIZRAHI:     That's accurate, Your Honor.          All the

12       documents that were responsive that we had in our possession

13       we produced.

14                   THE COURT:     Uh-huh.

15                   MR. MIZRAHI:     Whatever documents that we didn't have

16       in our possession we were working to get.           These specific

17       records that they're requesting, they should be in possession

18       of.   If he was issued checks, he should have access to those

19       checks just as easily as we would.

20                   We had asked for those documents --

21                   THE COURT:     Maybe yes, maybe no.         Not everybody

22       keeps their payroll checks.

23                   MR. MIZRAHI:     You're right.     Not everybody keeps

24       their payroll checks, but he would have the same effort -- he

25       would be able to make the same effort to work and get them


               Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 20 of 42 PageID #: 194

                                                                                    20

 1       just as we would.       And we had made the same requests in our

 2       document requests and they hadn't been produced.

 3                   MR. LEON:    And I honestly responded that we don't --

 4                   THE COURT:     I'm sorry, but if you're actually

 5       employing somebody and paying them, you're required by the law

 6       to keep those records.       The employee is not.        So there's no

 7       reason why you would expect him to have the same access to

 8       those records as you.

 9                   MR. LEON:    He doesn't have them.         That's the clear

10       response.

11                   MR. MIZRAHI:     Our position is, is that we -- they

12       were not in our possession.        We had to make -- go through

13       formal banking procedures to go through the requests to obtain

14       them from the bank, and as soon as they were in our possession

15       we're prepared to make a disclosure.

16                   MR. LEON:     Could I just ask one question, and this

17       is just for my understanding because maybe I'm talking and

18       going on and on for nothing.

19                   Was this a request that was recently made to the

20       bank or was this made months ago?         When was it first

21       requested, because that to me is the big difference?              If you

22       made the request after I filed the motion to compel then I

23       think that should influence any decision on that, but you

24       know, that's just me and I'll leave it at that.

25                   THE COURT:     How did you get these records from the


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 21 of 42 PageID #: 195

                                                                                   21

 1       bank?

 2                   MR. MIZRAHI:     My client had to call his banking

 3       professional.     The banking professional had to go through

 4       their own internal procedures and processes to pull digital

 5       copies that are scanned once checks are deposited through

 6       ATMs, limit the search query to the relevant period to get

 7       these two sets that they are requesting, issue copies, and

 8       then send it to my client who then had to go and bring those

 9       copies to my office.

10                   THE COURT:     And how long that is --

11                   MR. MIZRAHI:     These aren't copies that are in his

12       possession.     These aren't records that he has access to that

13       he can go and get himself.       He has to request them from the

14       bank, the bank has to provide them to them.            It's --

15                   THE COURT:     Okay, look, as a technical matter your

16       client doesn't have physical custody of the records, but

17       they're his records and at his request the bank has to give it

18       to him.

19                   So technically I think they are under his custody

20       and control, as opposed to plaintiff who can't get those

21       records even with a subpoena because there's private financial

22       information.

23                   So you either need to get the records or you need to

24       give them a waiver that would allow them to get the records

25       themselves if they choose to do that.


              Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 22 of 42 PageID #: 196

                                                                                   22

 1                    I don't particularly care which way you go but you

 2       have to do one or the other because right now you're the only

 3       ones that can get access to those records.

 4                    MR. MIZRAHI:     We understand, Your Honor.      And again

 5       once -- I just received them.         I'm looking over them over the

 6       weekend.     I'm prepared to provide -- to give them over --

 7                    THE COURT:     Uh-huh.

 8                    MR. MIZRAHI:     -- as soon as I mark any information

 9       that needs to be marked as confidential.          This isn't a case

10       where we're withholding anything.         As soon as I receive them,

11       I'm prepared to turn them over.

12                    THE COURT:     But the other financial records they're

13       asking for in terms of rental income is important if you're

14       contesting, you know, FLSA jurisdiction on that basis.

15       Especially if you've got a case where the tax records show,

16       you know, income that's at or close to that threshold.

17                    MR. MIZRAHI:     We, as an initial matter, would like

18       to object to opposing counsel's characterization of the

19       procedural posture related to the discovery of this case.             I

20       know that there was a long soliloquy and there are some issues

21       regarding accuracy of his description of our position.

22                    So with regard to the financial records I'm going to

23       enter them as coverage threshold.         What he's requesting is

24       every single document related to enterprise coverage

25       liability.     But sitting down here today I think he's asking


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 23 of 42 PageID #: 197

                                                                                   23

 1       that he needs to establish whether or not his plaintiff was

 2       engaged in interstate commerce.

 3                   THE COURT:     Uh-huh.

 4                   MR. MIZRAHI:     I think the more reasonable thing to

 5       do here is provide a sample set of one or two types of

 6       documents that can answer his question yes or no.            I think

 7       what he's asking for is over-broad, it's unrelated to the

 8       issue he's trying to identify, and I think that it can easily

 9       be answered in a deposition.

10                   He has not been pushing forward to depose my client

11       and even though deposition notices had been taking, they've

12       been passed.     They hadn't been followed.

13                   We think that if he has any -- if he'd like to see

14       representative samples of checks that he believes qualifies

15       being engaged in interstate commerce, I can get you know,

16       sample selections of those checks.          But what he's asking for

17       is over-broad and I don't think it's narrowly tailored to the

18       information that he's seeking.

19                   MR. LEON:    I did provide --

20                   THE COURT:     What is the theory that you have, that

21       if he --

22                   MR. LEON:    The --

23                   THE COURT:     He's collecting these rent checks.

24                   MR. LEON:    Right.      Collecting rent.

25                   THE COURT:     And the theory is what?       That if any of


              Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 24 of 42 PageID #: 198

                                                                                   24

 1       those rent checks are from an out-of-state bank that somehow

 2       makes it interstate commerce?

 3                   MR. LEON:    Right.    My understanding is that the

 4       checks come from various banks, that he would also collect

 5       money orders.

 6                   And I believe that along with just his actual

 7       functions at the job in terms of making delivery -- excuse me,

 8       putting in orders from out of state, that at least there's a

 9       colorful argument, and I believe that's enough to at least

10       beat a summary -- motion for summary judgment and get FLSA

11       jurisdiction in this case, because if they're right on the

12       other individual working or performing services for the

13       building not being an employee, that is the other argument I -

14       - the other back up I have to make.

15                   THE COURT:    Okay.    I'm not saying whether I agree

16       with your theory or not, but I do think that a sample of the

17       checks and money orders would accomplish what you need to you

18       know, move forward with that theory.         It doesn't sound to me

19       like they're contesting the factual basis of your theory, just

20       the actual theory itself.

21                   MR. LEON:    If I could just make one quick note,

22       because I don't want to lose sight of the one particular

23       point?   Yes, there was a general request that said documents

24       proving, showing, relating to interstate commerce, individual

25       commerce --


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 25 of 42 PageID #: 199

                                                                                   25

 1                   THE COURT:    Uh-huh.

 2                   MR. LEON:    Excuse me.    There was also a specific

 3       request for the relevant years.

 4                   THE COURT:    Uh-huh.

 5                   MR. LEON:    Rent received from defendant -- from --

 6       that defendant received from his tenants which presumably my

 7       client was picking up and dealing with that entire time

 8       because he was the one in charge of collecting that.

 9                   THE COURT:    Uh-huh.

10                   MR. LEON:    So we did narrowly tailor that.        And

11       there were responses saying, look at what we provided you

12       with.   It's like 200 documents, none of which are responsive,

13       without ever indicating that they were withholding documents

14       as they clearly are.

15                   So obviously we'll defer to whatever the Court is

16       going to decide, but the fact that these responses have been

17       issued this way for six months now, I believe that defendants

18       should have to give more than just sample, but give at least

19       the relevant FLSA period for that period of time, the rent

20       received from their tenants during that time period.

21                   I'm not asking for the full six years.          I'm asking

22       for the relevant three years that I need to prove my FLSA

23       case.   I believe if they had -- if they had said to me, we're

24       willing to give you a sample two or three months ago, we might

25       have resolved this.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 26 of 42 PageID #: 200

                                                                                   26

 1                   But now, after we file a motion, now it's a sample

 2       would be good and we should be rewarded for not having given

 3       you everything or giving you a legitimate objection before.

 4       That's the concern that we have.

 5                   THE COURT:     Okay.   Your client doesn't keep any

 6       records of any of this stuff?

 7                   MR. MIZRAHI:     This is a -- this is --

 8                   THE COURT:     These are just bank records that

 9       basically you're going back to piece together?

10                   MR. MIZRAHI:     This is a case where we're dealing

11       with an individual who owns, I believe it's a seven or an

12       eight-unit apartment complex in Jackson Heights Courts.

13                   MR. LEON:    Thirty-three.

14                   MR. MIZRAHI:     Thank you.    It's an unsophisticated

15       landlord.    He works for the Department of Education.          It's not

16       an enterprise that has any formal bookkeeping or procedures.

17       It's the most basic sort of record keeping that you can have.

18                   So we've made it abundantly clear to my client that

19       he needs to produce relevant documents that are in his

20       possession, and we've -- he knows that he needs to produce

21       documents that he has.

22                   And we've made it clear to opposing counsel that

23       anything that we haven't produced that we need to that we're

24       in possession of and that we're making sure our client is

25       giving us, supplementing on an immediate basis.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 27 of 42 PageID #: 201

                                                                                   27

 1                    So this isn't a case where we're withholding

 2       anything that we were previously not in possession of.             Or,

 3       I'm sorry, that we were withholding anything that were in

 4       possession of previously, but the characterization of why

 5       we're objecting to these objections is inaccurate, and the

 6       requests themselves are incredibly broad.

 7                    So to be able to make requests for all documents

 8       relating to interstate coverage, or all documents relating to

 9       rent received, when he has answers to those questions in the

10       form of tax returns, in the form of other documents that have

11       been produced in the very beginning of this case, it's hard to

12       substantiate a claim for prejudice.         It's hard to substantiate

13       a claim that he's unable to have been prosecuting this case

14       accordingly.

15                    We believe that information that he's seeking can be

16       obtained through other means that are not as burdensome and

17       are not as over-broad.       And if he's -- when we have been

18       producing documents it's been when he's able to identify

19       specific selections that we're able to produce.

20                    MR. LEON:   That's not correct.

21                    MR. MIZRAHI:    It's not the case that we're not

22       producing anything and we're not ready to move forward.               We --

23                    MR. LEON:   The request never changed.       I'm sorry to

24       interrupt.     The request never changed.       The apartment complex,

25       according to my client, is in excess of 30 apartments.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 28 of 42 PageID #: 202

                                                                                   28

 1                    To say that it's a seven -- seven resident or seven

 2       apartments, that's just not -- I guess that's something else I

 3       have to look into for a deposition, but this is information --

 4       the request had never been narrowly tailored.           I have -- it

 5       had never been further narrowly tailored.

 6                    We've had requests and we said, you owe us this.

 7       Oh, okay, okay, we'll get it to you.         A week or two weeks

 8       later I get it and I say, it's still deficient, get it to me.

 9       Okay, okay.     There's never been a, we narrow it to this

10       particular time period.

11                    But for now, for the purposes of resolving this, the

12       rental income thing we'll -- right now I think it says for the

13       entire time my client worked there, which is like 2009 to the

14       present.     Fine.   We'll narrow it to the FLSA period.        The

15       relevant -- which I believe is 2014 to 2017.

16                    And just to further hit one point home, the tax

17       returns don't have copies of a single check.           They don't

18       indicate what banks they came from.         They don't indicate where

19       the money orders came from.

20                    There is no other way aside from viewing those

21       checks that we can actually make out where those things are

22       coming from, where they're going to, what their role in

23       interstate commerce would be.        So there's actually a huge

24       prejudice.

25                    There's no other way that we can get those


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 29 of 42 PageID #: 203

                                                                                   29

 1       particular records, and I'm positive that if -- well, I'm sure

 2       defendants have some paper trail of those records.            And when I

 3       do a deposition of defendant, he's -- I mean, I believe he's

 4       going to tell me that he did at some point in time deposit a

 5       rental check.

 6                    And so what, we're going to say he doesn't have it,

 7       or he just hasn't been willing to provide it up until this

 8       point?   I think we should get those relevant FLSA periods

 9       because their objections -- the objection that they're voicing

10       right now, which they have not voiced three months ago, four

11       months ago, I believe the issue would be waived, just because

12       of the time that we've had to wait.

13                    If they would have told me this, I would have worked

14       with them.     But they're saying it now, after I've invested all

15       this time and after I sincerely distrust the sample that I

16       would be getting.

17                    THE COURT:   All right.    So, I think you're going to

18       have to request from the bank checks or money orders deposited

19       during the period 2014 to 2017, and then you know, you can go

20       through them and take out anything that's not rental income.

21                    You know, if you -- you know, obviously -- I assume

22       it's a business account, but maybe not.          But if you deposited

23       things that were something other than rental income you can

24       take those out before you produce it.

25                    MR. LEON:    That's for me, Your Honor, correct?


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 30 of 42 PageID #: 204

                                                                                   30

 1                   THE COURT:     Uh-huh.

 2                   MR. LEON:    I would just ask that defense could give

 3       me any identifying information that I need so that I know what

 4       bank or what account to subpoena.

 5                   THE COURT:     No, no, no, they're going to give you --

 6                   MR. LEON:    Oh, I'm sorry.

 7                   THE COURT:     They're going to get the records from

 8       the bank --

 9                   MR. LEON:    Oh, I'm sorry, Your Honor.       I

10       misunderstood.

11                   THE COURT:     -- and give them to you.      Yeah.

12                   So you'll get the, you know, the records of the

13       deposited checks or money orders.

14                   MR. MIZRAHI:     Respectfully, Your Honor.         Again, I

15       think the basis of the request is to establish whether or not

16       the plaintiff was engaged in interstate commerce.              Is that

17       accurate?

18                   MR. LEON:    That is a legal theory.       Yeah.

19                   MR. MIZRAHI:     If that's the basis for the request

20       wouldn't it be more resource effective and more time effective

21       for all parties if we provide a limited set rather than

22       records that are requesting over the span of three years, that

23       can answer that question one way or another?

24                   MR. LEON:    I would just respond -- say -- refer you

25       back to everything I said for the past five minutes and why I


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 31 of 42 PageID #: 205

                                                                                   31

 1       have an issue with that.

 2                   THE COURT:     I mean, are you -- are you -- I mean

 3       look, you have all these records, or your client should know.

 4       I mean, you understand what their legal theory is.            If you

 5       concede the point, then this is an exercise in mootness.

 6                   MR. LEON:    I don't answer it if you conceded that,

 7       absolutely.

 8                   MR. MIZRAHI:     I don't believe that they're relevant

 9       to show engaging in interstate commerce.          I think that you

10       need to establish whether the individual themselves was

11       proactively taking steps to facilitate transactions over state

12       lines.

13                   And what he's asking for are copies of checks that

14       have names of banks that do business out of state.            I don't

15       think those two things are the same.

16                   MR. LEON:    And I didn't ask for checks that have

17       names with banks out of state.        I said I believe those checks

18       will have names of banks that are from out of state.            The

19       request was sufficiently broad, but enough -- with enough

20       specificity to prove the claim.

21                   I'm asking for all checks, all the --

22                   MR. MIZRAHI:     But how did he handle those checks?

23                   MR. LEON:    -- all proof of rental income or receipt

24       of rent from the defendants during the relevant years.

25                   THE COURT:     Again, I don't think there's a factual


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 32 of 42 PageID #: 206

                                                                                   32

 1       dispute here.     There is no -- look, your client received

 2       rental checks or money orders from people and either deposited

 3       them himself or, you know, gave them to the owner to deposit

 4       them.

 5                   MR. LEON:    That's correct.

 6                   THE COURT:     Right?

 7                   MR. MIZRAHI:     His client would go door to door,

 8       collect checks --

 9                   THE COURT:     Yeah.

10                   MR. MIZRAHI:     -- and then give them to landlord to

11       deposit.

12                   THE COURT:     And the landlord would deposit them.

13       Okay.

14                   MR. MIZRAHI:     This is his -- that's not engaging in

15       interstate commerce.

16                   THE COURT:     Okay.

17                   MR. MIZRAHI:     I don't think there's any case law

18       that supports that collecting --

19                   THE COURT:     But that's my point.

20                   MR. MIZRAHI:     -- checks is --

21                   THE COURT:     If the only objection you have is to the

22       legal theory then why don't you just concede what he's saying?

23                   MR. MIZRAHI:     We're just asking that we limit it so

24       we don't have to make requests for three years from a bank

25       that's going to take at least 30 -- 25 days to give us three


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 33 of 42 PageID #: 207

                                                                                   33

 1       years that we have to then go back and pull for each specific

 2       production that they give for each month that only limit it to

 3       the set.    I'm asking that we give you a sample set that can

 4       answer your question objectively --

 5                   MR. LEON:    I'd rather wait for --

 6                   MR. MIZRAHI:     -- one way or another.

 7                   MR. LEON:    I'd rather wait 30 days to get what's

 8       responsive, rather than be here in 45 days disputing that the

 9       sample is not accurate or complete, which in light of the

10       history of this case I would have already reasonably walking

11       in that there might not be complete information.

12                   And I would absolutely compare it to the tax returns

13       and if there is a discrepancy, which with all due respect I

14       believe there will be, then I'll be back here saying I don't

15       believe it's complete, Your Honor, we should be entitled to

16       look at all of it, and then we're wasting twice the time.

17                   THE COURT:     Look, just ask the bank for the records.

18       It's just that it's the checks and money orders deposited

19       during 2014 and 2017.       It will take the bank as long as it

20       takes the bank to get it.

21                   MR. LEON:    2015 to 2017, Your Honor.

22                   THE COURT:     I'm sorry, 2015 and 2017.

23                   MR. MIZRAHI:     Yes, Your Honor.

24                   THE COURT:     You know, like I said, if you're willing

25       to stipulate that you know, his client handled checks from out


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 34 of 42 PageID #: 208

                                                                                   34

 1       of state banks or whatever it is you're hoping to find, then I

 2       think you can dispense with all of this stuff.

 3                   But if you're not going to stipulate to it then I

 4       think he's entitled to the information, even if, you know,

 5       it's an unproven legal theory.

 6                   At the end of the day you can argue the legal theory

 7       without fighting over the factual situation if there's nothing

 8       to fight over.     But I don't know what's in those records.          You

 9       do, or your client does.

10                   MR. MIZRAHI:     Yes, Your Honor.

11                   THE COURT:     So either produce the records or give

12       them the stipulation.

13                   All right.     So what date can we produce this stuff?

14                   MR. MIZRAHI:     We're going to make the request and

15       we're going to produce them as soon as they're in our

16       possession.    I'd say that we need at least 30 days from the

17       bank.   We're going to obviously request them on an expedited

18       basis, but I think 30 days should be sufficient.

19                   THE COURT:     All right.   So I'll give you to May 3rd.

20                   The current discovery deadlines?

21                   MR. LEON:    I believe it's a month from this week,

22       Your Honor.

23                   THE COURT:     Yeah, it's April 26th.      So assuming you

24       got these records by May 3rd and you still have to

25       depositions, so how much longer do we need for discovery?


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 35 of 42 PageID #: 209

                                                                                   35

 1                   MR. LEON:    I don't know, Your Honor, because there's

 2       also the other two witnesses.         I now want to depose the

 3       accountant for the defendant that was recently disclosed --

 4                   THE COURT:     Okay.    Well, they're giving you their

 5       contact information for those two.

 6                   MR. MIZRAHI:     He has the contact information

 7       already, Your Honor.

 8                   MR. LEON:    I'm sorry --

 9                   THE COURT:     About those witnesses?

10                   MR. LEON:    -- for Selso Perez, I definitely don't

11       have his.     Like full contact information.

12                   MR. MIZRAHI:     Did you not call him last week?

13                   MR. LEON:    I don't have his information.

14                   MR. MIZRAHI:     Did anyone from your office call him

15       last --

16                   MR. LEON:    I don't have it.

17                   MR. MIZRAHI:     -- week?

18                   MR. LEON:    I don't have his address where I can

19       serve him with a subpoena.         Do you?   He lives in your

20       client's --

21                   MR. MIZRAHI:     We can give him -- we can give the

22       information if it already hasn't been provided, Your Honor.

23       That's fine.

24                   THE COURT:     Whatever you have, give him the contact

25       information for those two witnesses.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 36 of 42 PageID #: 210

                                                                                   36

 1                   MR. MIZRAHI:     That's -- yes, Your Honor.

 2                   MR. LEON:    Thank you, Jason.

 3                   THE COURT:     I mean, if he's going to have to

 4       subpoena him, you've got to give him the address.

 5                   MR. MIZRAHI:     Yes, Your Honor.

 6                   THE COURT:     So how many depositions are we talking

 7       about total?

 8                   MR. LEON:    From plaintiff's side, two to three.

 9                   THE COURT:     Okay.   How much longer do you need?

10                   MR. LEON:    Assuming that we get the records within -

11       - by May 3rd and we can review it, I'd say probably another

12       three months, just because I'm coordinating with other

13       people's schedules that aren't apparently under the

14       defendant's counsel's authority or command, so I don't know

15       what their schedules are going to look like.

16                   THE COURT:     So August?

17                   MR. MIZRAHI:     That's fine, Your Honor.

18                   THE COURT:     August 2nd?    That's a little more than

19       three months.

20                   All right.     So deadline for completion of discovery

21       is August 2nd, deadline for beginning dispositive motion

22       practice will be September 2nd, and do we want to schedule a

23       settlement conference at some point?

24                   MR. LEON:    I think we should wait until after this

25       part has been moved along a little bit and we're confident


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 37 of 42 PageID #: 211

                                                                                   37

 1       that -- as soon as we have all the records and we believe we

 2       know what we need to know.

 3                   THE COURT:     Uh-huh.

 4                   MR. LEON:    I'm always happy to having the settlement

 5       discussion despite whatever may have happened in the case.

 6                   THE COURT:     All right.     Why don't you go forward

 7       then with discovery, and you'll let me know when it would be

 8       productive to have a settlement conference?

 9                   MR. MIZRAHI:     We would like -- we welcome the

10       opportunity to have a settlement conference that's presided

11       over by a magistrate judge.          Either yourself or another

12       magistrate -- or a magistrate judge.

13                   THE COURT:     I leave it up to you.       I can schedule

14       something tentatively now if you want.

15                   MR. MIZRAHI:     I think that would be a good idea, if

16       we have a -- just the holding date.          Then we would be able to

17       use that as a --

18                   THE COURT:     How about July?

19                   MR. LEON:    I don't mean to be the naysayer on all

20       these issues, but I'd rather wait until we're kind of more

21       along with the depositions and all that because --

22                   THE COURT:     Okay.

23                   MR. LEON:    -- I don't know if we're actually going

24       to be there.

25                   THE COURT:     All right.


              Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 38 of 42 PageID #: 212

                                                                                   38

 1                    MR. LEON:    I'd rather be there and then let the

 2       Court know.

 3                    THE COURT:    That's fine.

 4                    MR. LEON:    And obviously our preference would be,

 5       Your Honor, as I like to tell my colleagues, my favorite Judge

 6       Tiscione story is Your Honor taking an iPad out to do legal

 7       research while the attorneys are disputing the legal issue.

 8       So I'm definitely very partial.

 9                    Your Honor, if I could just get clarification on two

10       of the issues that we discussed earlier in terms --

11                    THE COURT:    Sure.

12                    MR. LEON:    -- of what the Court's ruling or decision

13       is on it?

14                    In terms of all the responses, in response to

15       document requests from defense, their latest revisions, I

16       think the third, where they object and without waiving those

17       objections, and pursuant to those objections, respond

18       providing documents but without indicating whether they're

19       withholding documents.       They need to revise those to indicate

20       whether they're withholding documents.

21                    THE COURT:    Yeah, I think they said they were not,

22       so they just need to -- when they submit the other responses

23       they can just make it clear that they're not withholding any

24       documents.

25                    MR. LEON:    And then -- well, actually and -- sorry.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 39 of 42 PageID #: 213

                                                                                   39

 1       And in along those lines with interrogatories, when we're

 2       asking about salary and just something that is specific.

 3                   My understanding is that my client was paid pretty

 4       much the same every single week, but I just want to make sure

 5       that I understand what defendant's position is on what they

 6       paid him.

 7                   And again, especially if they're going to have

 8       records of what they paid him to be able to say here is what

 9       we paid him and for what periods of time.

10                   THE COURT:     Well, I think you're giving him the

11       payroll records, right?

12                   MR. MIZRAHI:     We're going to give him payroll

13       records.    It's going to answer the question.         We've already

14       answered the question.       Payroll records are going to answer

15       the question conclusively, so he has it in front of them.

16                   MR. LEON:    Well, so here's the reason why I would

17       disagree with that, because even by their own responses they

18       said they paid my client in cash and check.

19                   THE COURT:     Yeah, so the checks aren't going to have

20       everything.

21                   MR. LEON:    Right.    So for that reason, I can't just

22       rely on the record.

23                   THE COURT:     I don't think it's too much to ask for

24       you to tell him how much you paid his client.

25                   MR. MIZRAHI:     We -- the cash amount and the check


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 40 of 42 PageID #: 214

                                                                                   40

 1       amount I think were the same.        I think he would cash the

 2       checks, or the checks that were -- he received the check, I

 3       believed for $300 per week.

 4                   The check was either cashed, so the cash deposit

 5       which he'd then withdraw, or they were canceled and then he

 6       paid him in cash.       There wasn't -- it's not the case that it

 7       was a split amount, but we'll produce it.

 8                   MR. LEON:     So --

 9                   THE COURT:     I think it's very simple.

10                   MR. MIZRAHI:     Yeah.

11                   THE COURT:     Just give him an actual physical amount

12       instead of saying --

13                   MR. MIZRAHI:     Sure.    Sure.

14                   THE COURT:     -- referencing everything else.        I mean,

15       if you paid him $300 a week, or $600 a week, or whatever it

16       is, just say that.

17                   MR. MIZRAHI:     I believe it's in the responses

18       already but we'll -- I believe it's in the responses already

19       but we'll answer it happily.         That's fine.

20                   THE COURT:     Just answer it.

21                   MR. MIZRAHI:     Sure.

22                   MR. LEON:    Just one thing.      And we would just ask

23       for --

24                   THE COURT:     Just a number.

25                   MR. LEON:    -- a revised verification with that.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 41 of 42 PageID #: 215

                                                                                     41

 1       That's it.

 2                    MR. MIZRAHI:     Sure.

 3                    THE COURT:     Yeah, he's going to have to do that

 4       anyway for all the new stuff.

 5                    All right.     You'll let me know when you want to come

 6       in for a settlement conference.

 7                    MR. LEON:    And, Your Honor, I would be remiss and

 8       unfortunately I have to bring the issue up again and I'll

 9       obviously defer to the Court's discretion and better judgment

10       on it, but our request for fees and costs for having to be

11       here and writing this motion and having this 45-minute long

12       conference on issues that the parties could have and should

13       have resolved among themselves, but because of what we would

14       call willful noncompliance we were forced to do and partake

15       in --

16                    THE COURT:     I don't know that I would go as far as

17       saying willful noncompliance, but I definitely don't want this

18       dragging on anymore.

19                    I'm not imposing sanctions right now, but if you

20       don't meet the May 3rd deadline that's going to change.               And

21       the next time there's an issue I strongly suggest the parties

22       pick up the phone and talk to each other because a lot of this

23       stuff is really not something that should require this much

24       time to resolve.

25                    All right.     Good luck.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 29 Filed 05/16/19 Page 42 of 42 PageID #: 216

                                                                                   42

 1                   MR. LEON:    Thank you, Your Honor.

 2                   MR. MIZRAHI:     Thank you, Your Honor.

 3             (Proceedings concluded at 11:31 a.m.)

 4

 5

 6       I, CHRISTINE FIORE, Certified Electronic Court Reporter and

 7       Transcriber, certify that the foregoing is a correct

 8       transcript from the official electronic sound recording of the

 9       proceedings in the above-entitled matter.

10

11

12

13

14                                                 May 15, 2019

15          Christine Fiore, CERT

16

17

18

19

20

21

22

23

24

25


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
